Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is a Non-final Office Action for application number 17/260,748 FALL PROTECTION DEVICE filed on 1/15/2021.  Claims 1-17 are pending.  

Information Disclosure Statement
The information disclosure statement submitted on 1/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 a) 1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8-14, 16 and 17 are rejected under 35 U.S.C. 102 a) 1) as being anticipated by United States Patent Publication No. 2014/0008511 to Xammar Bove.
	With regards to claim 1, the publication to Xammar Bove discloses a device having a mast (2) intended to be arranged vertically in the operating protection position, having an upper portion and a lower portion, wherein the lower portion of the mast is releasably couplable to a fixed element of the construction with the possibility of pivoting on its own vertical axis ( See 0028), an arm (3) intended to be arranged horizontally in the operating protection position forming an inverted L with the mast, being provided at a first end with an articulated joint (1b) that is articulated with the end of the upper portion of the mast, the second end thereof being a free end and the arm being configured to receive in an area of the second end the coupling of fastening and attachment means  (See 0030) for the user; a shock-absorbing strut  (4) to cushion the pivotal movement of the arm towards the mast caused by a downward traction force occasionally applied at an area of the end of the arm by the fastening and attachment means for the user, the strut being provided with a first end joined articulately to the arm and a second end intended to be fastened, in the operating protection position, on a point of the upper portion of the mast under the end of the upper portion where the mast  is articulated with the arm, and in that the articulation of the first end of the strut with the arm is a sliding articulation that can slide along the arm.
	With regards to claim 2, Xammar Bove teaches wherein the arm is provided with a limit stop element ( 9, 11, 14) to limit the sliding of the articulation of the first end of the strut with the arm, located between the articulation and the second end of the arm, and wherein the mast comprises releasable joining means (8) for the releasable fastening of the second end of the strut, fixedly arranged on the upper portion of the mast on a point such that in the operating protection position, the second end of the strut is joined to the mast by the releasable joining means and the first end of the strut is in a position corresponding to that of the stop of the articulation with the stop element.
	With regards to claim 8 (See 0040), Xammar Bove teaches wherein the strut has a female portion (4b) and a male portion (4b) that extending into an opening formed at the female portion, the female portion and male portion cooperating and sliding with respect to each other at the level of the opening when a compression force is transmitted to the first end of the strut, and wherein the female portion is provided with housings for respective cylindrical or spherical elements (10) that roll or rotate due to friction with the male portion when the female and male portions slide with respect to each other, the dimensions of the elements being such that they interfere with the outer profile of the male portion, pressing and causing the successive plastic deformation of the male portion during its movement relative to the female portion.
	With regards to clam 9, Xammar Bove teaches wherein the male and female  portions respectively have an inner tubular section (6) and an outer tubular section 7), which are concentric and intended to slide into one another. 
	With regards to claim 10, Xammar Bove teaches and anchoring means that comprise an anchoring element inserted into a mass of concrete or mortar in a fluid state, and remaining solidified to the same after the setting or hardening of the mass, the anchoring means linking the fall protection device to the fixed element of the construction, and wherein the mast is movably coupled by its lower portion to the anchoring element with the possibility of pivoting on its vertical axis, in such a way that the user remains firmly fastened with the possibility of moving freely within an essentially circular field of action, around the vertical axis of the mast. (See 0028).
	With regards to claim 11, Xammar Bove teaches wherein the anchoring element is a sleeve which receives in its interior the lower end of the mast with the possibility of pivoting on its vertical axis. 
	With regards to claim 12, Xammar Bove teaches wherein the lower end of the lower portion of the mast has a cylinder-shaped apical section followed by an inverted truncated cone section, similarly to the sleeve, which also has a cylinder-shaped apical section followed by an inverted truncated cone section corresponding to the lower end of the mast. (See WO 2004104326 as disclosed in 0028).  
	With regards to claim 13, Xammar Bove teaches wherein the mast has a cylindrical tubular section with the exception of a portion adjacent to the apical section of the lower end of the mast, the section of which is an inverted truncated cone. (See WO 2004104326 as disclosed in 0028).  
With regards to claim 14, Xammar Bove teaches that the strut are formed by profiles with rectangular or square tubular cross sections.
With regards to claim 16, Xammar Bove teaches wherein the articulation of the first end of the strut with the arm forms part of a sliding carriage configured as a tubular case with open ends and movable along the arm and arranged around a section of the arm.
	With regards to claim 17, wherein the articulation of the first end of the strut with the arm is configured as a groove made along at least one section of the arm and a pin that may slide along the groove, the pin being coupled to the first end of the strut-3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Publication No. 2014/0008511 to Xammar Bove and in view of EP 3002044 to HannersJo.
Xammar Bove discloses applicant’s basic inventive concept, all the elements which are shown above with the exception that it does not show, wherein in the second non-operating storage position, the mast, arm and strut are arranged parallel to each other and with the strut flanked by the mast and the arm the first end of the arm being articulately joined to the end of the upper portion of the mast, and the first end of the strut also being articulately joined to the arm by the articulation.
HannersJo teaches a fall arrest device having a mast (2) an and an arm (3) and a strut wherein in the second non-operating storage position, the mast, arm and strut are arranged parallel to each other and with the strut flanked by the mast and the arm the first end of the arm being articulately joined to the end of the upper portion of the mast, and the first end of the strut also being articulately joined to the arm by the articulation.  (see Figure 6a). This is a folded and storage position.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made from the teachings of HannersJo to have configured the device for a smaller space for storage.  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Publication No. 2014/0008511 to Xammar Bove. 
Suitable materials have been held as obvious and it would be obvious to have the mast formed by tubular profiles made of aluminium or an aluminium alloy as aluminum is a suitable material which is light and durable.  


Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claim 4, the prior art does not teach wherein the releasable joining means of the mast for the releasable fastening of the second end of the strut} project from the rest of the mast in a direction perpendicular to the same sufficiently to abut against the articulation of the first end of the strut with the arm when the fall protection device is in the second non-operating storage position, wherein the articulation is arranged between the articulated joint of the first end of the arm with the end of the upper portion of the mast and the releasable joining means with which the articulation abuts.
With regard to claim 7, the prior art does not teach hoisting hook-up means  fixedly arranged on the arm between the articulated joint of the first end of the arm with the end of the upper portion of the mast and the articulation of the first end of the strut  with the arm.



Conclusion
Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227 if the examiner cannot be reached.  The examiner can normally be reached  Mon-Fri 8am-5:00pm).  The fax machine number for the Technology center is 571-273-8300  formal amendments), informal amendments or communications 571-273-6823.  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval  PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center  EBC) at 866-217-9197  toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199  IN USA OR CANADA) or 571-272-1000.


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        1/26/22